NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
           A=y~

      / : . CL:~~,: '
                                                                                 f\ed for record
                                                                 Th\S op\n\on was '    . I X: ?]) }f

      I                                                             i:~ OD(h&- _on,0wj
      . . . . . CO&MT, l'lllnO/FWlllllNaTQN

           DA1E'   MAY 1 8 2017           !                    at                            t


      3 ?JM  b.w.M- . f~ .
          CHIEF JUSTICC
                                                           -
                                                               6- ~t--For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

       failing to offer certain witnesses. We find his arguments unpersuasive and dismiss

       the petition.

                                                 FACTS

              Davis raped, robbed, and killed 65-year-old Couch in her home in 1997.

       Davis was convicted of aggravated first degree murder and sentenced to death.

       State v. Davis, 175 Wn.2d 287, 300, 290 P.3d 43 (2012). His first death sentence

       was set aside for error. Id. (citing In re Pers. Restraint ofDavis, 152 Wn.2d 647,

        101 P.3d 1 (2004)). In 2007, the State successfully sought the death penalty again.

       Id.

              Both Washington law and the United States Constitution prohibit executing

       anyone who is intellectually disabled. RCW 10.95.030(2), .070(6); U.S. CONST.

       amend. VIII; Atkins v. Virginia, 536 U.S. 304, 311-12, 122 S. Ct. 2242, 153 L. Ed.

       2d 335 (2002). Davis moved to strike the death penalty proceeding on the grounds

       that the lack of intellectual disability is a fact that should be proved to the jury

       beyond a reasonable doubt, not found by a judge. The trial judge denied the

       motion, noting that while intellectual disability was a mitigating factor the

        defendant could offer to the jury, no case had ever required the State to prove the

        lack of an intellectual disability to the jury as a prerequisite to a death sentence.

       The trial judge also excluded video recordings of two of Davis's aunts discussing

       his childhood and family background on the grounds of hearsay, lack of personal


                                                    2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        knowledge, relevance, and "because the interviewees were not subject to cross-

        examination." Davis, 175 Wn.2d at 317. The aunts were not under oath during the

        video interviews, but they did sign declarations substantially summarizing their

        recorded statements. Davis unsuccessfully challenged the exclusion of the videos

        on direct review.

              At sentencing, Davis's counsel did not argue that Davis was excluded from

        the death penalty due to an intellectual disability presently or at the time of the

        murder, but did argue for mercy based on Davis's difficult childhood, early

        learning deficits and learning disorder, low intelligence, cognitive disorder, major

        depression with psychotic features, and posttraumatic stress disorder, and mercy

        itself. The jury rejected Davis's arguments and recommended a death sentence.

        Id. at 300.

               After the jury returned its verdict, the trial judge made an independent

        assessment of whether Davis was intellectually disabled and thus exempt from the

        death penalty. Largely based on the testimony of medical experts offered at trial,

        the judge concluded Davis was eligible for the sentence. The judge specifically

        noted that Davis's intelligence quotient (I.Q.) tests on record ran from 68 to 82, but

        that "not one single witness testified that the defendant was mentally




                                                   3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        retarded, [IJ so there is in fact no substantive evidence of mental retardation."

        Clerk's Papers (CP) at 1260; Report of Proceedings (RP) (May 8, 2007) at 3100.

        Davis did not challenge this finding on direct review. Davis, 175 Wn.2d at 374

        (noting that "Davis does not claim he is intellectually disabled or that he was

        intellectually disabled at the time of the crime"). We affirmed his sentence on

        appeal. Id. at 300.

               After our opinion was released, we appointed counsel for Davis's collateral

        attack against his death sentence and set October 11, 2014, as the deadline for

        filing his personal restraint petition. Order Granting Stay of Execution, In re Pers.

        Restraint ofDavis, No. 89590-2 (Wash. Dec. 12, 2013). Meanwhile, the United

        States Supreme Court found Florida's death penalty system created an

        unconstitutional risk that persons with intellectual disabilities would be executed.

        Hall v. Florida,_ U.S._, 134 S. Ct. 1986, 2000, 188 L. Ed. 2d 1007 (2014).

        Perhaps partially because of Hall, Davis moved for an extension of time to file his

        personal restraint petition. When the State did not timely respond to Davis's

        motion under RAP 17.4(e), we granted it. Order, State v. Davis, No. 89590-2

        (Wash. Sept. 25, 2014). The next day, the State objected, contending we lacked




        1
          The language the trial judge used was consistent with the statutes in force at the time. Since
        then, our legislature revised the statute under which Davis was sentenced to replace the outdated
        and offensive term "mentally retarded" with "intellectual disability." LAws OF 2010, ch. 94, § 3
        (fonnatting omitted). Except when quoting, we use the modern terminology.
                                                        4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        authority to extend the deadline. The objection was placed in the file without

        action as untimely. Davis timely filed his opening brief and successfully moved

        for an order specifying that the court had extended the statutory time limitations. 2

        Order, State v. Davis, No. 89590-2 (Wash. May 19, 2015).

                                                     ANALYSIS

                                                       1. HALL

               Davis contends that Washington's death penalty system is unconstitutional

        under the Eighth Amendment, U.S. CONST. amend. VIII. Under the Eighth

        Amendment, "persons with intellectual disability may not be executed." Hall, 134

        S. Ct. at 1992 (citing Atkins, 536 U.S. at 321). After Davis was sentenced to death,

        the United States Supreme Court found that Florida's death penalty statutes (which

        are facially similar to our death penalty statutes) unconstitutionally ignored the

        consensus of the relevant scientific community on the appropriate criteria for

        intellectual disability and failed to safeguard those with intellectual disabilities



        2
          In its responsive brief, the State has renewed its argument that "[t]he statute oflimitations set
        forth in RCW 10. 73 .090(1) is a mandatory rule that bars appellate consideration of personal
        restraint petitions filed after the limitations period has passed." Resp. to Pers. Restraint Pet. at 5
        (citing In re Pers. Restraint of Bonds, 165 Wn.2d 135, 196 P.3d 672 (2008) (plurality opinion);
        In re Pers. Restraint of Benn, 134 Wn.2d 868, 952 P.2d 116 (1998)). We do not find that
        holding in either opinion. The superior court and the Supreme Court in Washington have
        original jurisdiction to consider habeas challenges. WASH. CONST. art. IV, §§ 4, 6. The time
        limits in RCW 10.73.090-.100 are designed to protect the finality of judgments while permitting
        consideration of many potentially meritorious collateral challenges. See In re Pers. Restraint of
        Coats, 173 Wn.2d 123, 129-31, 267 P.3d 324 (2011). We find exercising our inherent power to
        grant a timely filed motion for extension of time is consistent with this design and reject the
        State's argument.

                                                           5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        from execution. Id. at 2001 (citing FLA. STAT.§ 921.137); 3 Cherry v. State, 959

        So. 2d 702, 711-14 (Fla. 2007), abrogated by I-fall, 134 S. Ct. 1986. The Court

        noted that while "[o]n its face [the Florida] statute could be interpreted consistently

        with Atldns ," Florida's highest court had interpreted it in an unconstitutional

        manner that prevented courts from considering "substantial and weighty evidence

        of intellectual disability." Hall, 134 S. Ct. at 1994. The Court specifically noted

        that Washington's statute "could [also] be interpreted to provide a bright-line

        cutoff' for presenting evidence of intellectual disability which would make it

        unconstitutional under Hall. Id. at 1996 (citing RCW 10.95.030(2)(c)).

               Following the United States Supreme Court's invitation, Davis argues that

        RCW 10.95.030(2) creates an unacceptable barrier to proof of intellectual

        disability that violates the Eighth Amendment's ban on "cruel and unusual

        punishment." Am. Pers. Restraint Pet. at 10 (Am. Pet.) (citing Atkins, 536 U.S. at

        318). Our statute says in relevant part:



        3
         Most relevantly, that statute provided:
                As used in this section, the term "intellectually disabled" or "intellectual disability"
                means significantly subaverage general intellectual functioning existing concurrently
                with deficits in adaptive behavior and manifested during the period from conception to
                age 18. The term "significantly subaverage general intellectual functioning," for the
                purpose of this section, means performance that is two or more standard deviations from
                the mean score on a standardized intelligence test specified in the rules of the Agency for
                Persons with Disabilities.
        FLA. STAT. § 921.137(1).
                This means "a test taker who performs 'two or more standard deviations from the mean'
        will score approximately 30 points below the mean on an IQ test, i.e., a score of approximately
        70 points." Hall, 134 S. Ct. at 1994 (discussing FLA. STAT.§ 921.137(1)).
                                                         6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

              In no case, however, shall a person be sentenced to death if the person had
              an intellectual disability at the time the crime was committed, under the
              definition of intellectual disability set forth in (a) of this subsection. A
              diagnosis of intellectual disability shall be documented by a licensed
              psychiatrist or licensed psychologist designated by the court, who is an
              expert in the diagnosis and evaluation of intellectual disabilities. The
              defense must establish an intellectual disability by a preponderance of the
              evidence and the court must make a finding as to the existence of an
              intellectual disability.
                  (a) "Intellectual disability" means the individual has: (i) significantly
              subaverage general intellectual functioning; (ii) existing concurrently with
              deficits in adaptive behavior; and (iii) both significantly subaverage general
              intellectual functioning and deficits in adaptive behavior were manifested
              during the developmental period.
                  (b) "General intellectual functioning" means the results obtained by
              assessment with one or more of the individually administered general
              intelligence tests developed for the purpose of assessing intellectual
              functioning.
                  (c) "Significantly subaverage general intellectual functioning" means
              intelligence quotient seventy or below.
                  (d) "Adaptive behavior" means the effectiveness or degree with which
              individuals meet the standards of personal independence and social
              responsibility expected for his or her age.
                  (e) "Developmental period" means the period of time between conception
              and the eighteenth birthday.

        RCW 10.95.030(2).

              While Davis may be correct that our statute could be interpreted to suffer

        from the same constitutional infirmity found in Hall, he does not show it has been

        in his case or any other. The trial court did not require Davis to make the sort of

        threshold showing that his I.Q. was 70 or lower as a prerequisite for offering

        evidence of intellectual disability that the Hall court found objectionable. Instead,

        counsel offered considerable evidence that Davis suffered from impaired

                                                  7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        intellectual capacity. Davis, 175 Wn.2d at 322; RP (May 8, 2007) at 3108. The

        jury considered this evidence at sentencing, and the trial court considered it

        separately when considering whether Davis was eligible for the death sentence.

        Merely because a statute could be interpreted in an unconstitutional manner does

        not make it unconstitutional.

               Davis also seems to suggest our statutorily mandated review of his death

        sentence and intellectual ability under RCW 10.95.130 was constitutionally

        inadequate. That statute requires us to consider (among other things) "[ w ]hether

        the defendant had an intellectual disability within the meaning of RCW

        10.95.030(2)." RCW 10.95.130(2)(d). Since Davis himself did not raise the issue

        in his appeal, we disposed of it briefly, noting:

               To have an intellectual disability considered by RCW 10.95.130(2)(d), the
               defendant's IQ must be 70 or below. RCW 10.95.030(2)(a), (c). At trial, no
               mental health expert testified that Davis's IQ was 70 or belowJ4J On appeal,
               Davis does not claim he is intellectually disabled or that he was
               intellectually disabled at the time of the crime. 78 RCW 10.95.130(2)(d)
               therefore does not require reversal.

                       78
                       At trial, Davis moved to dismiss based on a challenge to
               Washington's statutory scheme regarding mentally retarded defendants
               convicted of aggravated murder. The court denied the motion. The court
               also entered findings of fact that the defendant was not mentally retarded at
               the present time or at the time of the crime. On appeal, Davis does not

        4
         Unfortunately, this statement is incorrect. Dr. Richard Kobell testified that Davis "had a full
        scale I.Q. score of 68." RP (May 8, 2007) at 3100. But despite the low number, based on the
        full panoply of tests and assessments Dr. Kobell made, he determined that Davis was
        "functioning in the borderline range rather than the impaired or mentally retarded range." Id. at
        3108. Davis has not shown that this error is material or requires reconsideration at this stage.
                                                        8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

              challenge the denial of the motion to dismiss or the court's findings and
              conclusions on mental retardation.

        Davis, 175 Wn.2d at 374. Davis contends that under Hall, this is "an erroneous

        application of the current law on what evidence should be shown to demonstrate

        that a capital defendant is intellectually disabled [and that] RCW 10.95.030(2) is

        unconstitutional as in violation of the Eighth Amendment." Am. Pet. at 10.

              But even if this were true (which Davis does not show), Davis fails to

        explain why this court's failure to make a more rigorous analysis on direct review

        of an issue his counsel did not raise was improper or why Hall requires the

        appellate court to do a sua sponte, searching inquiry of an issue the defendant does

        not raise. Nor does he show that as applied to him, RCW 10.95.030(2) is

        unconstitutional.

              Essentially, Davis argues that he is entitled to resentencing since Hall makes

        clear that using a 70 I.Q. as an evidentiary cutoff is unconstitutional because it

        ignores the judgment of "'[t]he relevant clinical authorities."' Id. at 12-13 (internal

        quotation marks omitted) (quoting Hall, 134 S. Ct. at 1994). He cites as evidence

        of his disability that he was enrolled in special education; that the doctors who

        examined him found his I.Q. ranged from 68 to 74; that his medication, drug use,

        and diabetic conditions potentially affected his mental state; and that his family

        history indicated that he was treated poorly as a result of being "slow." Id. at 15-

        18.
                                                   9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

              But all this evidence was presented to the 2007 jury and considered by the

        trial court in determining whether Davis must be excluded from the death penalty.

        Unlike in Florida before Hall, here Davis's evidence of intellectual disability was

        not excluded. See Cherry, 959 So. 2d at 714. The jury considered medical

        testimony, family history, school performance, and other factors. Davis, 175

        Wn.2d at 346-47. The defense offered the testimony of Richard Kolbell, PhD,

        Barbara Jessen, MD, Zakee Matthews, MD, Kenneth Muscatel, PhD, and the

        State's witness, Police Sergeant Tom Davidson. Three of these medical experts

        conducted I.Q. tests, reviewed previous I.Q. tests and medical records, and spoke

        to family members concerning Davis's school and family history. In reviewing the

        defense's expert testimony, the trial court found:

                    The three mental health witnesses who testified in this proceeding did
              not have significant differences in their opinions. All of them concluded the
              defendant has a "cognitive disorder, not otherwise specified." The
              defendant's voluntary abuse of drugs and alcohol likely exacerbated this
              condition. The defendant's cognitive disorder essentially makes him
              "slower" than "normal" people when it comes to processing information, but
              he processes it the same as "normal" people once he assimilates the
              information. No witness at this proceeding gave the opinion that the
              defendant was mentally retarded, either now, at the time of the offense, or
              ever.

        CP at 1264. The trial judge also considered Sergeant Davidson's testimony that

        "the defendant showed no signs of intoxication, confusion, or any other mental




                                                  10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        distraction or deficiency during his interview with the detectives [six days after the

        murder]." Id. at 1265. The trial court also found that

                      [t]he defendant presented no affirmative evidence that he is now or
               ever has been mentally retarded. Each of the witnesses who testified at the
               penalty phase hearing and was specifically asked said the defendant is not
               mentally retarded and has never been formally diagnosed as mentally
               retarded during his lifetime.

        Id. Davis has not shown that this conclusion was based on an unconstitutional

        understanding ofRCW 10.95.030(2). Nor has he made any effort to show that had

        the trial court followed the procedures he now advocates, a different result would

        have occurred. Finally, he has not offered any evidence that should have been

        admitted at trial that was not.

               Davis has not established that our death penalty statute, or his sentence, was

        unconstitutional under Hall. 5

                                                 2.APPRENDI

               Generally, any fact that increases the sentence a defendant might face must

        be charged and proved to a jury beyond a reasonable doubt. Apprendi v. New

        Jersey, 530 U.S. 466, 485-86, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000). Davis

        argues that the lack of an intellectual disability that would make him exempt from

        the death penalty is such a fact, at least when intellectual disability has been raised.


        5
          We note in passing that we are not asked to decide whether Davis is currently exempt from
        execution under the principles articulated in Atkins and Hall. Except for his own handwritten
        letters to the court, we have no evidence before us of Davis's current intellectual abilities.
                                                       11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        Am. Pet. at 18-20 (citing Apprendi, 530 U.S. at 485-86; Blakely v. Washington,

        542 U.S. 296, 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004); State v. Fero, 125

        Wn. App. 84, 98, 104 P.3d 49 (2005)). Essentially, he argues that a death penalty

        is an enhanced sentence that can be based only on facts admitted by the defendant

        or found by a jury beyond a reasonable doubt, that he is eligible for the death

        penalty only if he is not intellectually disabled, and that the lack of an intellectual

        disability effectively increases the punishment he is exposed to and thus a jury

        must make the decision. He also contends that once he raised his intellectual

        disability, the State had the burden, beyond a reasonable doubt, of proving that he

        was not intellectually disabled. Id. at 21.

              But Davis fails to establish that Atkins's exemption of intellectually disabled

        persons from the death penalty is a sentence "enhancer" under the Apprendi line of

        cases, and thus the first step of his argument fails. Davis is blending two lines of

        cases that interpret different provisions of the United States Constitution without

        showing why we should mix them in the way he proposes. Accepting his

        argument would require us to merge the Atkins line, which concerns the

        constitutional limitations on cruel and unusual punishment in the Eighth

        Amendment, with the Apprendi line, which concerns due process and the notice

        and jury trial rights embodied in the Sixth Amendment, U.S. CONST. amend. VI.

        Atkins, 536 U.S. at 307; Apprendi, 530 U.S. at 476. He makes no meaningful


                                                   12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        effort to show us that it is appropriate to detach the Eighth Amendment limitation

        on executing a person with intellectual disabilities from its Eighth Amendment

        roots and graft it into the Sixth Amendment and due process limitations articulated

        by Apprendi and its progeny. The State has elected not to brief this issue,

        depriving us of valuable argument on which to make our judgment.

              Briefly, Apprendi held that "[ o]ther than the fact of a prior conviction, any

        fact that increases the penalty for a crime beyond the prescribed statutory

        maximum must be submitted to a jury, and proved beyond a reasonable doubt."

        Apprendi, 530 U.S. at 490. But Hall (and Atkins before it) does not suggest that

        the lack of intellectual disability is a fact that increases the penalty to which a

        defendant is exposed under Apprendi. Instead, Hall and Atkins held that those who

        are intellectually disabled are not subject to the death penalty categorically, left it

        to the states to develop appropriate enforcement mechanisms, and found that one

        state's mechanisms were inadequate. Atkins, 536 U.S. at 317; Hall, 134 S. Ct. at

        2001. Neither case suggests that the lack of intellectual disability is the functional

        equivalent of an element of a crime that must be charged and proved to a jury

        under the Sixth Amendment. Indeed, the Supreme Court expressly left "'to the

        State[s] the task of developing appropriate ways to enforce the constitutional

        restriction upon [their] execution of sentences."' Atkins, 536 U.S. at 317

        (alterations in original) (quoting Ford v. Wainwright, 477 U.S. 399, 405, 106 S. Ct.


                                                   13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        2595, 91 L. Ed. 2d 335 (1986)). Most notably, in Schriro v. Smith, the Supreme

        Court admonished the Ninth Circuit for ordering an Arizona state court to conduct

        proceedings and a jury trial on the issue of "mental retardation" notwithstanding its

        decision to leave to the states' discretion the enforcement of Atkins. 546 U.S. 6, 7-

        8, 126 S. Ct. 7, 163 L. Ed. 2d 6 (2005) (per curiam). 6

               Not surprisingly, courts that have considered the possible intersection of

        Apprendi and Atkins have unanimously rejected it, finding the Atkins exemption

        acts as a conclusive sentence mitigator rather than as a sentence enhancer. State v.

        Agee, 358 Or. 325, 364-66, 364 P.3d 971 (2015), as amended, 358 Or. 749, 370

        P.3d 476 (2016); Hurst v. State, 147 So. 3d 435, 445 (Fla. 2014) (per curiam),

        rev'd on other grounds,_ U.S._, 136 S. Ct. 616, 193 L. Ed. 2d 504 (2016);

        Pruitt v. State, 834 N.E.2d 90, 112-13 (Ind. 2005), rev'd on other grounds, 788

        F.3d 248 (7th Cir. 2015); State v. Were, 118 Ohio St. 3d 448, 477-79, 890 N.E.2d

        263 (2008); State v. Grell, 212 Ariz. 516, 526-27, 135 P.3d 696 (2006); State v.



        6
          The Court's recent application of Apprendi in Hurst v. Florida, - U.S. - , 136 S. Ct. 616,
        193 L. Ed. 2d 504 (2016), does not dictate a different result. Hurst simply repeats the principles
        of Apprendi andRing v. Arizona, 536 U.S. 584, 122 S. Ct. 2428, 153 L. Ed. 2d 556 (2002), that
        if the maximum sentence a trial court can impose on a defendant is life absent some additional
        aggravator, then that aggravator must be found by the jury. It does not hold, as the dissent
        suggests, that the absence of an intellectual disability under Atkins is the equivalent of a sentence
        aggravator under Apprendi. To the contrary, the Court expressly denied certiorari review of that
        question. Compare Pet. for Writ of Cert. to Supreme Ct. of Fla., Hurst v. Florida, No. 14-7505
        (Dec. 5, 2014) (raising multiple issues regarding the constitutionality of Florida's death penalty
        sentencing scheme and the jury's role in making the Atldns' intellectual disability determination),
        with Hurst v. Florida, 135 S. Ct. 1531, 191 L. Ed. 2d 558 (2015) (limiting review to the
        constitutionality of Florida's death penalty sentencing scheme).
                                                         14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        Laney, 367 S.C. 639, 647-49, 627 S.E.2d 726 (2006); Walker v. True, 399 F.3d

        315, 326 (4th Cir. 2005); Bowling v. Commonwealth, 163 S.W.3d 361, 378-81

        (Ky. 2005); Winston v. Commonwealth, 268 Va. 564, 616-17, 604 S.E.2d 21

        (2004); State v. Flores, 2004-NMSC-021, 135 N.M. 759, 762-63, 93 P.3d 1264;

        Howell v. State, 151 S.W.3d 450, 465-67 (Tenn. 2004); Russell v. State, 849 So. 2d

        95, 146-48 (Miss. 2003); In re Johnson, 334 F.3d 403, 404-05 (5th Cir. 2003) (per

        curiam); Head v. Hill, 277 Ga. 255, 258-59, 587 S.E.2d 613 (2003) (per curiam);

        State v. Williams, 831 So. 2d 835, 860 n.35 (La. 2002).

              Those few state courts that have allocated the Atkins finding of intellectual

        disability to the jury have done so as a matter of state law and expressly disclaimed

        any federal constitutional mandate. Commonwealth v. Sanchez, 614 Pa. 1, 53, 36

        A.3d 24 (2011) (citing Commonwealth v. Bracey, 604 Pa. 459, 488-90, 986 A.2d

        128 (2009)); State v. Jimenez, 188 N.J. 390, 405-06, 408, 908 A.2d 181 (2006); see

        also State v. Johnson, 244 S.W.3d 144, 150-51 (Mo. 2008).

              We reject Davis's request that we collapse Atkins and Apprendi. Davis has

        not shown that he was entitled to have the sentencing jury determine, beyond a

        reasonable doubt, whether he was intellectually disabled.



                                       3. AUNTS' TESTIMONY




                                                 15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

              Davis argues that he received ineffective assistance of counsel when his

        attorney did not ensure that his aunts' testimony was presented to the jury. Am.

        Pet. at 22. We review ineffective assistance of counsel claims de novo. State v.

        Sutherby, 165 Wn.2d 870, 883, 204 P. 3d 916 (2009) (citing In re Pers. Restraint

        ofFleming, 142 Wn.2d 853, 865, 16 P.3d 610 (2001)). To prevail, Davis must

        establish that (1) counsel's performance was deficient and (2) the performance

        prejudiced the defendant's case. State v. McFarland, 127 Wn.2d 322, 334-35, 899

        P.2d 1251 (1995) (citing Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.

        2052, 80 L. Ed. 2d 674 (1984)). For counsel's performance to be deficient, it must

        fall below an objective standard of reasonableness. State v. Stenson, 132 Wn.2d

        668, 705, 940 P.2d 1239 (1997). Our scrutiny of this performance is deferential,

        and we strongly presume reasonableness. State v. Grier, 171 Wn.2d 17, 33, 246

        P.3d 1260 (2011). To rebut this presumption, a defendant must establish an

        absence of any legitimate trial tactic that would explain counsel's performance. Id.

        In the context of counsel's investigation into mitigating factors, the Supreme Court

        held that "we must conduct an objective review of their performance, measured for

        'reasonableness under prevailing professional norms,' which includes a context-

        dependent consideration of the challenged conduct as seen 'from counsel's

        perspective at the time."' Wiggins v. Smith, 539 U.S. 510, 523, 123 S. Ct. 2527,

        156 L. Ed. 2d 471 (2003) (citation omitted) (quoting Strickland, 466 U.S. at 688,


                                                 16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        689). For the defendant to prove that the deficient performance prejudiced the

        defense, the defendant must "prove that, but for counsel's deficient performance,

        there is a 'reasonable probability' that the outcome would have been different."

        State v. Hicks, 163 Wn.2d 477, 486, 181P.3d831 (2008) (quoting State v.

        Cienfuegos, 144 Wn.2d 222, 227, 25 P.3d 1011 (2001)). "A reasonable probability

        is a probability sufficient to undermine confidence in the outcome." Strickland,

        466 U.S. at 694.

              After jury selection began, Davis offered recordings of interviews his

        mitigation specialist had with his two elderly aunts living in Kansas City, Missouri.

        After the State objected to showing the videos on hearsay grounds, Davis made an

        offer of proof. The judge watched the recordings with counsel and granted the

        State's motion. The judge found the video recordings were hearsay, minimally

        relevant, and duplicative, explaining that "[t]he relevant information is going to be

        available through other witnesses that are here and present, and the defense will

        have the benefit of those." RP (May 7, 2007) at 3057. On direct appeal, we found

        that exclusion of the videos was within the trial judge's discretion. Davis, 175

        Wn.2d at 322. We observed:

              [T]he trial court correctly determined that the vast majority of Jones's and
              Brooks's offerings were not relevant mitigating evidence ....




                                                  17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

                    A few facts offered by Davis's aunts probably meet the low bar for
             relevance. Jones's observation that Davis had a difficult and troubled
             childhood is a relevant mitigating factor. See Eddings v. Oklahoma, 455
             U.S. 104, 116, 102 S. Ct. 869, 71 L. Ed. 2d 1 (1982). In addition, the aunts'
             concern had relevance on the issue of mercy, their testimony showing that
             two family members were willing to be interviewed on Davis's behalf. In
             Stenson, we held that the trial court did not err in excluding on relevance
             grounds testimony concerning the potential impact an execution would have
             on the defendant's family, but we noted with approval that the trial court had
             admitted testimony from family members indirectly showing that the
             defendant had a caring family. Here, in contrast, the exclusion of Davis's
             aunts' interviews completely eliminated the views of two family members
             from the jury's consideration, a fact that was underscored by the State's
             comment in closing argument that only two members of Davis's large family
             (his mother and brother) testified on Davis's behalf.

       Id. at 319-20. Davis asserts that "[t]he only reason why this court did not find the

       aunts' exclusion as reason for reversal was because of the error of defense counsel

       in failing 'to present the relevant portions ... in a reliable form"' and suggests

       counsel was deficient for not sending the investigator to interview the aunts until

       after the trial had begun. Am. Pet. at 25 (alteration in original). While not

       interviewing the aunts until after jury selection began may have been deficient,

       Davis's contention that the only reason this court did not reverse was because

       counsel erred in failing to present the information in a reliable form is not well

       taken. We reviewed the recording and found that most of the information was not

       relevant and "the few relevant parts of the interviews" were not presented in a

       reliable form. Davis, 175 Wn.2d at 321-22. Davis has not shown that counsel's



                                                 18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofDavis, No. 89590-2

       performance was deficient for failing to find a way to submit the aunts' testimony

       of the "few relevant parts" of the interviews.

             But even assuming (without deciding) that counsel was deficient in failing to

       find a way to get his aunts' testimony admitted, Davis fails to show that he was

       prejudiced. As the trial court noted in excluding the tapes, "The relevant

       information is going to be available through other witnesses that are here and

       present." RP (May 7, 2007) at 3057. Davis's counsel submitted the medical

       testimony of four experts, testimony from other family members regarding Davis's

       family history, information about his school performance, and other mitigating

       evidence. Davis makes no effort to show the judge was wrong in his assessment

       that the evidence would be introduced in other ways. Nor does he specifically

       identify some additional fact that was excluded that, had the aunts' testimony been

       admitted, would have been offered to the jury. He contends:

                    In this case, defense counsel knew that many family members were
             not forthcoming about Davis'[s] problems growing up but his aunts were
             prepared to talk about them. That knowledge should have motivated
             Davis' [s] attorneys to jump on the opportunity to bring the aunts' memories
             to the jury as a top priority. Potentially, if other family members had seen or
             heard the aunts' recollections, they might have been more willing to come
             forward with more information from Davis'[s] troubled past.

       Am. Pet. at 27. This is entirely too speculative to meet his burden of showing that

       "but for counsel's deficient performance, there is a 'reasonable probability' that the




                                                 19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

       outcome would have been different." Hicks, 163 Wn.2d at 486 (quoting

       Cienfuegos, 144 Wn.2d at 227).

              Davis also contends that the aunts' "presence would have taken away the

       [S]tate's argument that few family members were interested in Davis'[s] life."

       Am. Pet. at 28-29. In the prosecutor's lengthy closing argument, he did devote a

       few lines to Davis's family, although he did not mention any aunts. Specifically,

       the prosecutor argued:

              The defendant's family, Cozetta Taylor and Donnie Cunningham[,] .. .
              [b]oth of them told you that they love this defendant unconditionally ... .

                     . . . What you got in this case was the best that could be said for Cecil
              Davis. He has a mother, six brother and sisters, 30-plus nieces and nephews.
              His mother said she also has 30-plus grandchildren, which means he has 30-
              plus grandnieces and nephews. You heard from two.

       RP (May 15, 2007) at 3 518-19. This was part of a lengthy closing by the State that

       paints a warm picture of Couch; graphically details Davis's assault, rape, and

       murder of her; graphically details her death; graphically details the state in which

       her body was found; details his methodical conduct after her murder; discusses

       theories of justice, deterrence, and compassion; paints Davis as the "worst of the

       worse"; details his criminal history; discusses his mental health and intellectual

       capacity; and discusses why he should not be given mercy. Id. at 3492-3540.

       Davis has not shown that "but for counsel's deficient performance, there is a

        'reasonable probability' that the outcome would have been different" because the

                                                 20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

       prosecutor would have had to argue that only four relatives testified on his behalf.

       Hicks, 163 Wn.2d at 486 (quoting Cienfuegos, 144 Wn.2d at 227).

             Davis has not shown ineffective assistance for failing to get his aunts'

       testimony admitted.

                                       4. MISSING EXPERTS

             Finally, Davis contends that his trial counsel was ineffective for failing to

       sufficiently explore how his health, recreational drug use, and medications might

       have contributed to his mental state at the time of the murder. Specifically, he

       contends that "defense counsel was ineffective [for] not ... consult[ing] with a

       toxicologist or pharmacologist ... to educate the defense on what the effects and

       interaction of the drugs might do ... and ... to advise the jury of this information

       for their consideration with other mitigating information." Am. Pet. at 35.

             We articulated defense counsel's relevant obligation in In re Brett:

             When defense counsel knows or has reason to know of a capital defendant's
             medical and mental problems that are relevant to making an informed
             defense theory, defense counsel has a duty to conduct a reasonable
             investigation into the defendant's medical and mental health, have such
             problems fully assessed and, if necessary, retain qualified experts to testify
             accordingly.

       In re Pers. Restraint ofBrett, 142 Wn.2d 868, 880, 16 P.3d 601 (2001); see also In

       re Pers. Restraint of Yates, 177 Wn.2d 1, 40, 296 P.3d 872 (2013) (It is "'clearly

       within the wide range of professionally competent assistance for defense counsel to


                                                 21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

        rely on properly selected experts."' (internal quotation marks omitted) (quoting In

        re Davis, 152 Wn.2d at 733)). "[F]ailure to retain an expert" for a specific medical

        opinion, however, "does not render counsel's performance deficient where an

        expert who is retained possesses the ability to make such a diagnosis." Id.

              In In re Brett, we found ineffective assistance of counsel when ( 1) "[t]he

        only expert sought by counsel to evaluate [the defendant's] fetal alcohol effect was

        a psychologist wholly unqualified to render a medical diagnosis," (2) defense

        counsel made no attempt to retain a qualified expert when notified of the

        inadequacy, and (3) counsel failed "to deliver [the defendant's medical] records to

        [the psychologist] until two days before trial." 142 Wn.2d at 881. In In re Yates,

        in contrast, we found that the defendant had not made "a prima facie showing that

        counsel's failure to investigate mental and neuropsychological deficits constituted

        ineffective assistance" because his counsel had investigated mitigating factors and

        retained medical experts, and only failed to direct the experts to perform specific

        tests. 177 Wn.2d at 37-38. On collateral review, Yates offered three new medical

        evaluations that we found interesting; however, "while presentation of this

        information to the jury might have resulted in a different outcome, [the defendant]

        has not shown that based on the information available to trial counsel, failure to

        further investigate neuropsychological deficits was unreasonable." Id. at 39. No

        similar evaluations have been offered here. We simply do not know what the


                                                  22
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

       missing toxicologist or pharmacologist would have said, making the evaluation of

       any prejudice highly speculative.

             Again, any deficiency is highly doubtful. In Davis's 2007 case, the defense

       presented the testimony of four expert witnesses: Dr. Kolbell, a neuropsychologist;

       Dr. Jessen, a neurologist; Dr. Matthews, a psychiatrist; and Dr. Muscatel, a

       psychologist. Each doctor testified to Davis's mental condition, essentially

       concluding "that Davis bordered on mentally retarded but was not actually

       classifiable as such." Davis, 175 Wn.2d at 322 (footnote omitted). Dr. Jessen

       testified concerning "an electroencephalogram (EEG) taken of the defendant's

       brain in August 1997," id. at 323, and concluded that "no objective evidence of any

       neurological deficits of a gross nature" existed. RP (May 9, 2007) at 3228.

             All four experts knew of Davis's health problems and drug use. Dr. Kolbell

       noted during his testimony that Davis used "Wellbutrin, which is an

       antidepressant[;] ... Lacinopro, which is for blood pressure[;] ... Klonopin, which

       is for anxiety[;] ... Geodone, which is for treatment of psychotic disorders[;] ...

       Depakote, which is a mood stabilizer[;] ... insulin for his diabities[;] and niacin."

       RP (May 8, 2007) at 3109-10. He also considered the impact of diabetes on

       Davis's mental abilities, acknowledged the effects of diabetes and drug use on an

       individual's I.Q., and testified that a prior neuropsychology report authored by Dr.




                                                 23
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint of Davis, No. 89590-2

       Lloyd Cripe had identified drug abuse, chronic diabetes, and medications as part of

       the cause of Davis's neurobehavioral problems. Id.

             Dr. Jessen, a board-certified medical neurologist, evaluated Davis's EEG

       scan in light of his medication, drug use, and diabetes. She testified that at the time

       of the test, Davis was on Prozac, Ativan, Mellaril, doxepin, alcohol, and cocaine,

       which all possibly affected his brain waves. She also reviewed other medical

       records, including Davis's 1997 EEG, which included reference to toxic or

       metabolic encephalopathies that can be caused by medication, alcohol or cocaine

       use, or diabetes.

             Dr. Matthews testified that he had reviewed Davis's medical records, school

       records, court records, police records, and multiple psychiatric evaluations. Dr.

       Matthews noted that Davis was on Mellaril and explained that "Mellaril isn't used

       that much now because of all the negative side effects to the medication." RP

       (May 9, 2007) at 3252. He also acknowledged that Davis's cocaine and alcohol

       use was a factor in his diagnosis and commented on a possible correlation between

       diabetes and mental illness.

             Finally, Dr. Muscatel testified that Davis had substance abuse problems and

       diabetes. Dr. Muscatel testified that diabetes, drug, and alcohol abuse are pertinent

       psychiatric factors affecting intellectual disability, and talked about the effects of

       drug abuse and medication on the brain.


                                                  24
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

              Among the records reviewed by all four medical experts was Dr. Robert

        Olsen's report from Davis's 1997 trial. Dr. Olson was retained specifically to

        evaluate '"possible effects of diabetes and mental illness on [Davis]."' In re Davis,

        152 Wn.2d at 725. His final report, which was viewed by Davis's 2007 experts,

        identified five compounding influences on Davis's behavior:

                 "l. Uncontrolled diabetes mellitus.
                 "2. Chronic and acute alcohol intoxication and abuse.
                 "3. Chronic and acute cocaine intoxication and abuse.
                 "4. An incompletely described and diagnosed psychiatric illness of
              potentially psychotic proportions.
                 "5. A progressive decline in complex mental functioning between 1994
              and 1997."

        Id. at 726. This information was known to counsel and used by the testifying

        experts in forming their opinions about Davis's neurological and psychological

        state. Davis has failed to show counsel's decision to rely on these four experts

        without also consulting a toxicologist or pharmacologist was deficient.

              Davis also makes no meaningful effort to show prejudice from the alleged

        deficiency. He has not offered a declaration from an expert that tells us what a

        toxicologist or pharmacologist would have said that the four experts did not.

        Instead, Davis contends that his previous counsel was ineffective simply because

        they did not retain a toxicologist or pharmacologist or "ask the experts that were

        retained what further inquiry needed to be made to ascertain if these drugs and

        combinations had any contribution to the events of January 25, 1997." Am. Pet. at

                                                 25
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Jn re Pers. Restraint ofDavis, No. 89590-2

       32. In support, Davis has attached a declaration from Ronald Ness, his 2007

       counsel, asserting that he "never to [his] recollection asked the [medical experts] to

       evaluate what the interaction of these drugs might cause in a human being who was

       also a diabetic." Id. (Deel. of Ronald D. Ness (Apr. 10, 2015) at 3). Additionally,

       Davis has attached psychiatric evaluations from Pierce County jail; medication

       logs; American Bar Association guidelines for mitigation; three medical journals

       outlining possible effects of medication, drug abuse, or diabetes on mental illness;

       and information from Prescribers' Digital Reference about the medications Davis

       was administered. See Pers. Restraint Pet., App. None of these documents

       establish pharmacologists or toxicologists as the only qualified professionals to

       make such assessments. Davis has not shown that his counsel failed to meet the

       relevant standards.

             Nor has he shown prejudice in some other way. He claims merely that the

       purpose of their testimony would be twofold: "first, to educate the defense on what

       the effects and interactions of the drugs might do to Davis ... and, second, to

       advise the jury of this information for their consideration with other mitigating

       information." Am. Pet. at 35. Without supporting declarations from relevant




                                                 26
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2

       experts, this is entirely too speculative to meet Davis's burden of showing

       ineffective assistance of counsel. 7

                                              CONCLUSION


             Davis has not shown that his sentencing procedure failed to comply with

       Hall or Apprendi or that he received ineffective assistance of counsel.

       Accordingly, we dismiss his personal restraint petition on the merits.




       7
        After briefing was complete, Davis sent us letters expressing dissatisfaction with his
       attorneys. We treated the first as a motion for appointment of new counsel and directed
       the parties to respond. Davis's attorneys reported that they went to Walla Walla and
       spoke with Davis. According to counsel, Davis was concerned because he had not heard
       from them and "knew from the past that he would get attention if he contacted the court."
       Resp. by Pet'r's Counsel Pursuant to Court Order Entered on May 9, 2016 at 3. Counsel
       agreed to contact Davis every month, and Davis, according to the declaration, no longer
       wanted new attorneys. Later, Davis sent us two more letters expressing dissatisfaction
       with counsel. Given that briefing was complete before Davis's letters and given that he
       identifies no particular defect in the briefing and provides no explanation for his
       conclusory allegations, we deny the request for new counsel as moot.


                                                  27
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint of Davis, No. 89590-2




       WE CONCUR:




                                            (5~/9

                                        ~t{J>




                                       28
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
         (Gordon McCloud, J., concurring)




                                             No. 89590-2

              GORDON McCLOUD, J. (concurring)--! do not necessarily disagree with

        the majority's analysis of the issues, based on the briefing that we received in this

        case. I write, instead, to address a different issue-about enforcement of our court's

        own rule on appointment of counsel.

              The lawyers on this case are dedicated, experienced, hardworking

        professionals; but collateral challenges in death penalty cases is one of the most

        complicated areas of the law. Our court has therefore adopted a special rule to ensure

        that even the most expert lawyers are experts in this very specific area of the law.

        There is a question about how that rule applies to Cecil Davis's lawyers in this case.

        It should cause us to stop, ensure that postconviction counsel are performing up to

        our rule-required standards, and address Davis's pro se motion for substitution of

        counsel 1 with our court's n1le in mind.


              1
                 On April 30, 2016, Davis sent us a letter expressing dissatisfaction with his
        attorneys. Letter from Cecil E. Davis, Pet'r, to Ronald Carpenter, Supreme Ct. Clerk,
        Wash. (Apr. 30, 2016). We treated the letter as a motion for appointment of new counsel
        and directed counsel on both sides to respond. Davis's attorneys reported that they went
        to Walla Walla and spoke with Davis at the Washington State Penitentiary. Resp. by
                                                   1
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)



              I.      This Court Has Taken on the Responsibility To Ensure That
                      Petitioner's Counsel on a Personal Restraint Petition in a Death Penalty
                      Case Are Qualified

               The briefing for Davis was done by counsel that our court appointed. It was

        briefing on a personal restraint petition (PRP), that is, a vehicle for raising

        postconviction claims, especially claims that depend on evidence outside the

        existing court record. See State v. McFarland, 127 Wn.2d 322, 335, 899 P.2d 1251

        (1995) (PRP is proper vehicle for raising issues that require evidence not in the trial

        record). That briefing did raise three claims that depend on such evidence outside

        the record: (1) the claim of ineffective assistance of trial counsel for failure to

        research, investigate, and obtain expert toxicologist or pharmacologist testimony on

        whether Davis's untreated diabetes exacerbated his acknowledged intellectual

        disabilities, (2) the claim of ineffective assistance of trial counsel for failure to ensure



        Pet'r's Counsel Pursuant to Court Order Entered on May 9, 2016, at 2 (May 23, 2016).
        According to counsel, Davis was concerned because he had not heard from counsel and
        "knew from the past that he would get attention ifhe contacted the court." Id. at 3. Counsel
        agreed to contact Davis every month, and Davis, according to the declaration, no longer
        requested new counsel. Id. at 1, 3. That made this first motion moot. But on October 3,
        2016, Davis again wrote this court, stating that he no longer wished to be represented by
        his counsel because "they are no longer interested in representing me," that they are
        "prejudice[d] against 'Black People,"' and that they had "file[d] a P.R.P. asking for my
        execution; not in so many word[s] but that's the way I took it." Letter from Cecil B. Davis,
        Pet'r, to counsel and Ronald Carpenter, Supreme Ct. Clerk, Wash. (Oct. 3, 2016). Counsel
        responded that Davis has mental health and cognitive difficulties and they knew of no
        reason why the motion should be granted. It remains pending.
                                                     2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)




       presentation of two aunts' mitigating testimony during the penalty phase, and (3) the

       claim that the trial court applied the wrong legal standard when it determined that

       Davis did not have intellectual disabilities making him ineligible for the death

       penalty.     Petitioner's briefing clearly identifies deficiencies in trial counsel's

       performance for failure to research and investigate.

                But petitioner's filings show the exact same deficiency: he fails to conduct the

       research and investigation that he claims might have changed the outcome. 2 And

       the majority has rejected these claims for just that reason. Majority at 9-10, 16-17,

       23-25.



                2
                 Specifically, the petition argues that trial counsel failed to engage an expert to
       investigate whether Davis's intellectual deficiencies were exacerbated by his untreated
       diabetes-but then (as the majority notes at 23-24) it too fails to present any such expert
       investigation or conclusions. Am. Pers. Restraint Pet. at 29-35. Without presenting such
       evidence, the ineffective assistance claim cannot succeed. In fact, there is not even a
       motion for funds to hire such an expert anywhere in our court's file. It appears that
       petitioner's counsel believed that they could wait until this court ordered a reference
       hearing before they engaged such experts. Reply to State's Resp. to Pers. Restraint Pet. at
       6 (citing general information, from Prescriber's Digital Reference, regarding the potential
       side effects of the drugs Davis was administered, and arguing that "[a]t a hearing, Davis
       will present experts to verify his claims in his PRP"). But see In re Pers. Restraint ofRice,
       118 Wn.2d 876, 885-86, 828 P.2d 1086 (1992) (to obtain a reference hearing, petitioner
       must "state with particularity facts which, if proven, would entitle him to relief').
       Similarly, the petition argues that trial counsel failed to ensure presentation of two aunts'
       testimony during the penalty phase. But, as the majority notes, it does not present any
       additional evidence about what those aunts would have said (in addition to the material
       presented and rejected on direct appeal) and how that could have affected the outcome.
       Majority at 17-18.
                                                    3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)



              The State, for its part, filed a response that argued only two procedural

        issues--untimeliness and lack of evidence to support the ineffective assistance

        claims-and failed to address the other, substantive, claims raised. Resp. to Pers.

        Restraint Pet. at 24 ("reserv[ing]" the right to respond to substantive issues). But, as

        the majority notes, this court had already decided the timeliness issue adversely to

        the State. Majority at 5 n.2. Our court nevertheless granted the State's request for

        additional time within which to file a brief that did respond to the substantive issues.

        Order Granting Permission to File Br. on Merits, In re Pers. Restraint ofDavis, No.

        89590-2 (Wash. Dec. 3, 2015). The State declined to do so.

              In an ordinary case, we could proceed with insufficient briefing and do our

        own best research and analysis, despite limited aid from the parties. But this is not

        an ordinary case. First, it's a death penalty case. Second, it's a case in which the

        petitioner himself filed a motion for substitution of counsel that remains pending.

        See supra note 1. Third, it's an exceptional case in which we, ourselves, are

        responsible for petitioner's counsel-we maintain the list of qualified counsel, and

        we appoint qualified counsel from that list. Rules of Appellate Procedure (RAP)

        16.25, states in part,

                    A list of attorneys qualified for appointment in death penalty
              personal restraint petitions will be recruited and maintained by a panel
              created by the Supreme Court. In appointing counsel, the Supreme
                                                   4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)




              Court will consider this list. However, the Supreme Court will have the
              final discretion in the appointment of counsel in personal restraint
              petitions in capital cases.

              Since we have shouldered the duties to appoint counsel for death penalty PRPs

       and to ensure that those counsel are qualified, we have an obligation to ensure that

       we fulfill those duties.

              II.   Our Rule Requires That Counsel Appointed To Represent a Petitioner
                    on a PRP in a Death Penalty Case Have Experience with PRPs; There
                    Is No Showing That the Lawyers on Davis's Case Have Such
                    Experience

              RAP 16.25 governs appointment of counsel on PRPs in capital cases. It

       provides in relevant part,

              Appointed counsel must have demonstrated the necessary proficiency
              and commitment which exemplifies the quality of representation
              appropriate to capital cases. At least one attorney so appointed must
              have at least three years of experience in handling appeals or collateral
              reviews on criminal convictions and must be learned in the law of
              capital punishment by training or experience.

       RAP 16.25. This standard differs from the standard for appointment of counsel at

       capital trials, Superior Court Special Proceedings Rules--Criminal (SPRC) 2; one

       of the key differences is that it includes the requirement of experience "in handling

       appeals or collateral reviews."




                                                 5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)




              The importance of such experience for a lawyer in a death penalty case cannot

        be overstated. This standard came about as a result of the work of the Supreme Court

        Committee to Study Indigent Appellate Defense in Capital Cases in Washington

        (Committee),      chaired    by   Justice   Richard     Guy,   in   1995. 3   Following

        recommendations of a subcommittee composed of members of the defense bar, the

        prosecution, and the judiciary, 4 the Committee endorsed the belief that "[a] rule

        should be adopted that provides: 'Counsel appointed in a capital case shall be learned

        in the law of capital punishment by virtue of training and experience. "'5 The minutes

        show different views on who should maintain the list and determine postconviction

        counsel's qualifications. 6 But the final report does not show any dispute about the




              3
               SUPREME CT. COMM. TO STUDY INDIGENT APPELLATE DEF. IN CAPITAL CASES IN
        WASH., REPORT TO THE APPELLATE INDIGENT DEFENSE COMMISSION OF THE SUPREME
        COURT OF WASHINGTON (1995) (Report), [https://perma.cc/7KWX-D8MH].

              4
                The minutes for the first meeting indicate that Tim Ford chaired the Assignment
        of Capital Cases and Qualifications of Defense Counsel Subcommittee and that its
        members were: "Robert Bomchowitz, Jeffrey Robinson, Jeffrey Sullivan, Paul Weisser,
        Representative from [Washington Appellate Defender Association], Justice Richard Guy
        (non voting)."    Meeting Min. of Supreme Ct. Comm. To Examine Appellate
        Representation in Capital Cases (Apr. 7, 1995) at 3 (Minutes), [https://perma.cc/Z5R3-
        JADQ]
              5
                  Report, supra, at 20 (underlining omitted).
              6
                  Minutes, supra, at 1.
                                                      6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)




       standard. 7 And the standard provided by the Committee is basically the standard

       that this court adopted in RAP 16.25.

             The rule, as adopted, uses the disjunctive "or" to indicate that counsel must

       have prior experience either with appeals or collateral reviews, i.e., PRPs. And,

       theoretically, substantial experience with one might lessen the problem with lack of

       experience with the other. But the two are very different. A PRP is an original

       action, not an appeal or revisory proceeding. It is also an original civil action, not a

       criminal case. It is therefore more like a federal habeas corpus proceeding or a trial

       in the need for presentation of factual evidence often outside the record. Lack of

       experience with that process-which is at the heart of many PRP claims-might

       well doom the petitioner. I would therefore clarify that the "or" in RAP 16.25 is

       there because that rule applies to appointment of counsel on death penalty appeals,

       as well as death penalty PRPs. Experience solely with appeals might suffice for a

       lawyer appointed in a death penalty appeal. But experience with PRPs is required

       for at least one of the lawyers appointed on a death penalty PRP.




             7   Report, supra, at 20.
                                                  7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)



              Davis's principal attorney's application to the qualifications panel is

        impressive. 8 He clearly has a wealth of trial experience in complex criminal cases,

        including murder, aggravated murder, and death penalty cases. He has numerous

        successes in these difficult cases, too. He is an exceptionally qualified criminal

        defense trial lawyer and death penalty trial lawyer. He has taught, presented, and

        assisted other lawyers with their training in those fields. But there is one area in

        which his qualifications are lacking: his application to the qualifications panel

        shows no prior experience with PRPs. Indeed, the answer to question 5, "Personal

        Restraint Petition Experience," is blank. 9 And the answer to the question about prior

        appellate experience lists only one case. 10

              This does not necessarily indicate inability to handle a PRP in a death penalty

        case; when there is more than one lawyer on a case, each lawyer can bring a different

        type of expertise. But his cocounsel on this PRP is not even on our list of death

        penalty PRP-qualified lawyers. Thus, despite the fact that we were the ones who




              8
                Capital Case Appointment Appl. of [Principal Att'y], Questionnaire for Att'ys
        regarding Qualifications as Trial, Appellate & Postconviction Counsel under SPRC 2 &
        RAP 16.25 (Jan. 19, 1999) (on file with court).
              9 Id.   at 8.

              10
                   Id. at 7.
                                                   8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Jn re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)



       appointed her, I find no record that she has experience in the areas in which the

       principal attorney is lacking.

             I think that we should take the time to clarify the requirements of RAP 16.25

       and determine whether appointed counsel's credentials comply with those

       requirements. I would hold that RAP 16.25 requires at least one of the lawyers

       appointed to a death penalty PRP to have prior experience with PRPs. Based on the

       limited contents of our files, it appears that counsel's qualifications to handle this

       complex, collateral challenge, governed by a set of complicated and PRP-specific

       rules, might be lacking. A hearing on this factual question is therefore necessary.

             III.     Our Rule Also Requires That Counsel Appointed To Represent a
                      Petitioner in a PRP in a Death Penalty Case Be "Learned in the Law of
                      Capital Punishment by Training or Experience"; We Should Interpret
                      That To Mean Learned in How To Present Death Penalty Issues in a
                      PRP, and There Is a Question about Counsel's Abilities in That Regard

             As discussed above, RAP 16.25 provides in part, "Appointed counsel must

       have demonstrated the necessary proficiency and commitment which exemplifies

       the quality of representation appropriate to capital cases. At least one attorney so

       appointed . . . must be learned in the law of capital punishment by training or

       experience."




                                                 9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofDavis, No. 89590-2
       (Gordon McCloud, J., concurring)




             As discussed above, both of petitioner's lawyers are generally experienced,

       proficient, committed, and learned. But RAP 16.25 cannot be interpreted to require

       a lawyer with such qualifications in general. I believe that this separate prerequisite

       to appointment of counsel must also be interpreted to require at least one of the

       lawyers on a postconviction petition to have background in PRP procedure.

             Indeed, a similar phrase-"learned in the law applicable to capital cases"-in

       the statute governing appointment of counsel in federal death penalty cases, 18

       U.S.C. § 3005, has been the subject of several federal court decisions. Federal courts

       have struggled with the meaning of that phrase, but they have consistently held that

       it means far more than just general trial or appellate expertise. E.g., United States v.

       Miranda, 148 F. Supp. 2d 292, 294 (S.D.N.Y. 2001) (citing with approval

       requirements that among other things, included "'distinguished prior experience in

       the trial, appeal, or post-conviction review of federal death penalty cases, or

       distinguished prior experience in state death penalty trials, appeals, or post-

       conviction review that, in combination with co-counsel, will assure high quality

       representation"' (quoting SUBCOMM. ON FED. DEATH PENALTY CASES OF COMM. ON

       DEF. SERVS., JUDICIAL CONFERENCE OF THE U.S., FEDERAL DEATH PENALTY CASES:

       RECOMMENDATIONS         CONCERNING      THE     COST    AND    QUALITY   OF    DEFENSE

       REPRESENTATION          at     20       (1998)         (some     emphasis       added),

                                                  10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)




        http://www.uscourts.gov/sites/default/files/original_spencer_report.pdf,

        [https://perma.cc/A998-2EHQ])); see United States v. Boone, 245 F.3d 352, 360 (4th

        Cir. 2001) ("[t]he Tenth Circuit held that counsel must now be 'learned in the law

        applicable to capital cases' not merely 'learned in the law' as was necessary under

        the previous version of [the statute]" (quoting United States v. McCullah, 76 F.3d

        1087, 1098 (10th Cir. 1996))).

              I think that we should take the time to clarify the meaning of that phrase in

        our RAP 16.25. I read that rule, in light of its background, to require that (1) at least

        one of the lawyers appointed to the PRP must have prior experience with PRPs and

        (2) that prior PRP-experienced lawyer be "learned in the law of capital punishment"

        as it relates to PRPs. RAP 16.25.

              The presentation of the ineffective assistance of counsel claims in this death

        penalty PRP might be wanting under that standard.

              As discussed above, Davis raised two claims of ineffective assistance of

        counsel-one concerning trial counsel's failure to research, investigate, and obtain

        expert toxicologist or pharmacologist testimony on whether Davis's untreated

        diabetes exacerbated his acknowledged intellectual disabilities and one concerning

        trial counsel's failure to ensure presentation of two relatives' testimony during the

        penalty phase. But the majority correctly faults petitioner's briefing for suffering

                                                   11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint of Davis, No. 89590-2
        (Gordon McCloud, J., concurring)




       the exact same deficiency that plagued trial counsel: that the briefing fails to present

       the research and investigation that it claims might have changed the outcome. And

       the majority has rejected these claims of ineffective assistance for just that reason.

       Majority at 16-17, 23-24. To be sure, one plausible explanation is that the lawyers

       did the investigation and research but found no support for this claim.           That,

       however, is doubtful; they made no request for funding for either a toxicologist or a

       pharmacologist, so it is hard to believe that any such expert gave them a report that

       sank this claim.   It may be that petitioner's counsel simply misunderstood the

       requirements for presenting factual data and obtaining a hearing in a PRP. See supra

       note 2.

             The presentation of the Hall v. Florida claim raises a similar red flag. _U.S.

       _, 134 S. Ct. 1986, 188 L. Ed. 2d 1007 (2014).

             Hall held that following Atkins v. Virginia, 536 U.S. 304, 321, 122 S. Ct. 2242,

       153 L. Ed. 2d 335 (2002), the Eighth Amendment, U.S. CONST. amend. VIII, bars

       state courts from excluding all exploration of a capital defendant's intellectual

       disability solely on the basis that his or her IQ (intelligence quotient) score was more

       than 70. 134 S. Ct. at 1990. And Davis's counsel are correct that Washington's

       RCW 10.95.030(2)(a) might be interpreted to permit what the Supreme Court has

       declared unconstitutional-indeed, this court did interpret it that way in Davis's

                                                  12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)



        direct appeal. See majority at 8 & n.4 (acknowledging our statement in that appeal

        that "'[t]o have an intellectual disability considered by RCW 10.95.130(2)(d), the

        defendant's IQ must be 70 or below' ... as well as our erroneous conclusion that at

        Davis's trial 'no mental health expert testified that Davis's IQ was 70 or below"'

        (quoting State v. Davis, 175 Wn.2d 287, 374, 290 P.3d 43 (2012))). But there is no

        evidence that the trial court interpreted RCW 10.95.030(2)(a) in that same

        unconstitutional manner at Davis's resentencing. Instead, as the majority points out,

        the trial judge at that resentencing hearing admitted three defense expert witnesses'

        testimony on intellectual disability and concluded that Davis was eligible for

        execution because "[n]o witness ... gave the opinion that [he] was mentally

        retarded." Clerk's Papers at 1264 (State v. Davis, No. 80209-2 (Wash. Sept. 20,

        2012)).

              Counsel now argue that these witnesses' testimony-evidence the trial court

        already considered-should be reconsidered in light of Hall. They are certainly

        correct that Davis would be entitled to a new hearing on intellectual disability if he

        could show a possibility of prevailing under Hall's standard. See Brumfield v. Cain,

        _U.S. __, 135 S. Ct. 2269, 2281-82, 192 L. Ed. 2d 356 (2015) (even under

        deferential standard by which federal courts review habeas corpus claims

        challenging state court convictions and sentences, state court violated Atkins's
                                                  13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)




       protections when it denied the petitioner's request for a new hearing on intellectual

       disability; this was true in part because "[a]t his pre-Atkins trial, Brumfield had little

       reason to investigate or present evidence relating to intellectual disability"). But

       they have offered no expert testimony to that effect. Majority at 11 (PRP counsel

       "has [not] ... made any effort to show that had the trial court followed the procedures

       [Davis] now advocates, a different result would have occurred").

             Again, this raises concerns about counsel's knowledge of PRP requirements.

       As with the ineffective assistance claims, counsel does not argue that Davis actually

       has an intellectual disability under a proper, post-Hall standard. Instead, they argue

       only that the mitigation evidence Davis submitted at his 2007 resentencing "is

       critical to a determination of intellectual disability and should be explored in that

       context before a sentencing jury." Am. Pers. Restraint Pet. at 15-18 (emphasis

       added). As with the ineffective assistance claims, this might reflect a failure to

       understand the requirements for raising a material question of fact in a PRP.

       Accordingly, I think that under RAP 16.25, we have the obligation to explore

       whether this aspect of the Hall claim should have been further researched,

       investigated, and briefed, and, if so, whether counsel's performance in this particular

       collateral challenge fell below the familiarity-with-PRPs and "learned in the law of

       capital punishment" standards. RAP 16.25.

                                                   14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)



             Finally, the Apprendi 11 claim raises similar concerns. The petition raises the

       claim that post-Apprendi, the question of intellectual disability must be decided by

       a jury rather than a judge. Am. Pers. Restraint Pet. at 18-22. This is a complex

       constitutional issue. Petitioner cites only Apprendi and Blakely v. Washington, 542

       U.S. 296, 304-06, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), and, according to the

       majority, makes little effort to address the key issue: whether intellectual disability

       is the functional equivalent of an element for Fourteenth Amendment, U.S. CONST.

       amend. XIV, purposes or some other type of mitigating factor relevant only to Eighth

       Amendment concerns. Majority at 12 (concluding that Davis is attempting to merge

       Fourteenth Amendment holdings of Apprendi and Blakely with Eighth Amendment

       holding of Atkins, and that the due process line of cases does not necessarily apply

       to that Eighth Amendment case). And, as the majority notes, "The State has elected

       not to brief this issue, depriving us of valuable argument on which to make our

       judgment." Id. at 13.

             I would not rush to judgment without appropriate briefing on both sides. To

       be sure, there are post-Atkins and post-Apprendi cases that hold that a state trial court

       judge, rather than a jury, can decide whether a defendant is categorically excluded


              11
               Apprendi v. New Jersey, 530 U.S. 466, 485-86, 120 S. Ct. 2348, 147 L. Ed. 2d
       435 (2000).
                                                  15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint of Davis, No. 89590-2
        (Gordon McCloud, J., concurring)



       from eligibility for the death penalty due to intellectual disability. E.g., State v.

       Grell, 212 Ariz. 516, 525-27, 135 P.3d 696 (2006).         And Apprendi itself did

       expressly exclude death penalty cases from its holding. 530 U.S. at 496-97.

              But there are now post-Atkins and post-Apprendi cases-not cited in this

       current petition-that hold the Fourteenth Amendment Apprendi line of cases do

       apply to death penalty decisions. Specifically, the petition fails to cite Hurst v.

       Florida,_ U.S._, 136 S. Ct. 616, 193 L. Ed. 2d 504 (2016), and Ring v. Arizona,

       536 U.S. 584, 122 S. Ct. 2428, 153 L. Ed. 2d 556 (2002), on which Hurst was based.

       In Ring, decided one year after Apprendi, the Supreme Court held that "the required

       finding [of an aggravated circumstance] expose[ d] [Ring] to a greater punishment

       than that authorized by the jury's guilty verdict," and hence had to be decided by the

       jury. 536 U.S. at 604. Hurst holds that Florida's capital sentencing scheme is

       unconstitutional, under the Fourteenth and Sixth Amendments, because it gives the

       jury only an advisory recommendation on the existence of mitigating and

       aggravating factors and the appropriate weight to give each-but gives the judge the

        final decision.   U.S. CONST. amend. VI.      The Hurst Court explained of Ring's

       holding that "[h]ad Ring's judge not engaged in any factfinding, Ring would have

       received a life sentence .... Ring's death sentence therefore violated his right to

       have a jury find the facts behind his punishment." 13 6 S. Ct. at 621.
                                                 16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint a/Davis, No. 89590-2
        (Gordon McCloud, J., concurring)



                The Hurst Court then explained the expansive reach of Apprendi' s due

        process clause holding as encompassing far more than traditional elements, and as

        including prerequisites to the imposition of a sentence of death:

                In Apprendi . . . , this Court held that any fact that "expose[ s] the
                defendant to a greater punishment than that authorized by the jury's
                guilty verdict" is an "element" that must be submitted to a jury. In the
                years since Apprendi, we have applied its rule to instances involving
                plea bargains, Blakely ... , sentencing guidelines, United States v.
                Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005),
                criminal fines, Southern Union Co. v. United States, 567 U.S. [343],
                132 S. Ct. 2344, 183 L. Ed. 2d 318 (2012), mandatory minimums,
                Alleyne [v. United States], 570 U.S. [_]at_, 133 S. Ct. [2151,] ...
                2166, [186 L. Ed. 2d 314 (2013)] and, inRing ... capital punishment.

        136 S. Ct. at 621.

                Following Hurst, the Florida Supreme Court has overturned death sentences

        in cases decided under its sentencing scheme that allowed judges, not juries, to find

        and weigh aggravating factors as a prerequisite to imposing a sentence of death. For

        example, in Mosley v. State, 209 So. 3d 1248 (Fla. 2016), the Florida Supreme Court

        held:

                In the words of Justice Scalia, Ring brought about "new wisdom":

                      The right to trial by jury guaranteed by the Sixth
                      Amendment would be senselessly diminished if it
                      encompassed the factfinding necessary to increase a
                      defendant's sentence by two years, but not the factfinding
                      necessary to put him to death.


                                                   17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       In re Pers. Restraint ofDavis, No. 89590-2
       (Gordon McCloud, J., concurring)




       Id. at 1279 (citing and quoting Ring, 536 U.S. at 609).

             This analysis-particularly the Hurst Court's observation that "[h]ad Ring's

       judge not engaged in any factfinding, Ring would have received a life sentence ....

       Ring's death sentence therefore violated his right to have a jury find the facts behind

       his punishment"-certainly goes a long way to addressing the majority's holding

       about the separation between the Court's Fourteenth Amendment cases and its

       Eighth Amendment cases. 136 S. Ct. at 621.

             I certainly cannot fault the majority for overlooking cases and arguments that

       the petitioner did not present. But I think that under RAP 16.25, we have the

       obligation to explore whether this aspect of the Apprendi claim should have been

       further researched, investigated, and briefed, and, if so, whether counsel's

       performance in this particular collateral challenge fell below the familiarity-with-

       PRPs and "learned in the law of capital punishment" standards. RAP 16 .25.

                                          CONCLUSION

             This court has a duty to decide Davis's pro se motion for substitution of

       counsel and a duty to ensure compliance with RAP 16.25 's standards. I would refer

       this case to the trial court, pursuant to RAP 16.11-.13, to answer the factual questions

       about counsel's prior experience with PRPs in general, prior experience with PRPs

       in death penalty cases, and familiarity with the Rice case. In re Pers. Restraint of

                                                  18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)



       Rice, 118 Wn.2d 876, 885-87, 828 P.2d 1086 (1992). Our court would then be in a

       position to answer the remaining legal questions: (1) Does appointed counsel meet

       RAP 16.25's familiarity with PRPs and "learned in the law of capital punishment"

       standards? (2) If not, shall we enforce those standards that we ourselves adopted?

       And (3) should Davis's motion for appointment of new counsel be granted?




                                               19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        In re Pers. Restraint ofDavis, No. 89590-2
        (Gordon McCloud, J., concurring)




                                       20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

      In re Pers. Restraint of Davis (Cecil E.)




                                                No. 89590-2

             MADSEN, J. (dissenting)-The majority holds that personal restraint petitioner

      Cecil Emile Davis was not entitled to have a jury determine whether he was intellectually

      disabled, rejecting Davis's argument thatApprendi v. New Jersey, 530 U.S. 466, 120 S.

      Ct. 2348, 147 L.Ed.2d 435 (2000), requires a jury to make this fact determination that

      exposes Davis to the ultimate punishment-the death penalty. See majority at 11-15. I

      disagree. In my view, the United States Supreme Court's recent decision in Hurst v.

      Florida,_ U.S._, 136 S. Ct. 616, 193 L. Ed. 2d 504 (2016), effectively extends

      Apprendi to the intellectual disability inquiry in this death penalty context and in the

      present case requires reversal of Davis's death sentence. 1

             I begin with the requirements of RCW 10.95.030, under which life imprisonment

      without parole is the presumptive sentence for aggravated first degree murder. RCW

      10.95.030(1) provides in relevant part that "[e]xcept as provided in subsections (2) and

      (3) of this section, any person convicted of the crime of aggravated first degree murder

      shall be sentenced to life imprisonment without possibility of release or parole." 2

      (Emphasis added.) Subsection (2) applies here and provides as follows:


      1
       The Supreme Court issued the Hurst decision after the parties had filed their briefs in this case.
      2
       Subsection (3) concerns "an offense committed prior to the [defendant's] sixteenth birthday"
      and is not relevant here. RCW 10.95.030(3).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
      No. 89590-2
      Madsen, J., dissenting


             If, pursuant to a special sentencing proceeding held under RCW 10.95.050,
             the trier of fact finds that there are not sufficient mitigating circumstances
             to merit leniency, the sentence shall be death. In no case, however, shall a
             person be sentenced to death if the person had an intellectual disability at
             the time the crime was committed, under the definition of intellectual
             disability set forth in (a) of this subsection. A diagnosis of intellectual
             disability shall be documented by a licensed psychiatrist or licensed
             psychologist designated by the court, who is an expert in the diagnosis and
             evaluation of intellectual disabilities. The defense must establish an
             intellectual disability by a preponderance of the evidence and the court
             must make a finding as to the existence of an intellectual disability.

      RCW 10.95.030(2) (emphasis added). 3 Under this statute, the sentencing judge must

      make a factual finding crucial to (and in fact determinative of) the threshold availability

      of the death penalty as to Davis, that is, whether he has an intellectual disability rendering

      him ineligible for the death penalty. Id. Here, the trial court made the statutorily

      required finding. The question, however, is whether such determination by the trial court

      in this context violates the Sixth Amendment. U.S. CONST. amend. VI. I now turn to

      Hurst, which answers that question.


      3
       The statute's subsection (2) also provides the following definitions:
                     (a) "Intellectual disability" means the individual has: (i) Significantly
             subaverage general intellectual functioning; (ii) existing concurrently with deficits
             in adaptive behavior; and (iii) both significantly subaverage general intellectual
             functioning and deficits in adaptive behavior were manifested during the
             developmental period.
                     (b) "General intellectual functioning" means the results obtained by
             assessment with one or more of the individually administered general intelligence
             tests developed for the purpose of assessing intellectual functioning.
                     ( c) "Significantly subaverage general intellectual functioning" means
             intelligence quotient seventy or below.
                     (d) "Adaptive behavior" means the effectiveness or degree with which
             individuals meet the standards of personal independence and social responsibility
             expected for his or her age.
                     ( e) "Developmental period" means the period of time between conception
             and the eighteenth birthday.
      RCW 10.95.030(2).

                                                       2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
      No. 89590-2
      Madsen, J., dissenting


             In Hurst, the Supreme Court clarified the reach of Apprendi's requirements as to

      the Sixth Amendment in the context of death penalty cases. The Hurst Court's analysis

      acknowledged the broad application of Apprendi in subsequent cases, explaining as

      follows:

                     The Sixth Amendment provides: "In all criminal prosecutions, the
             accused shall enjoy the right to a speedy and public trial, by an impartial
             jury .... " This right, in conjunction with the Due Process Clause, requires
             that each element of a crime be proved to a jury beyond a reasonable doubt.
             Alleyne v. United States, 570 U.S._,_, 133 S.Ct. 2151, 2156, 186
             L.Ed.2d 314 (2013). InApprendi v. New Jersey, 530 U.S. 466, 494, 120
             S.Ct. 2348, 147 L.Ed.2d 435 (2000), this Court held that any fact that
             "expose[ s] the defendant to a greater punishment than that authorized by
             the jury's guilty verdict" is an "element" that must be submitted to ajury.
             In the years since Apprendi, we have applied its rule to instances involving
             plea bargains, Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159
             L.Ed.2d 403 (2004), sentencing guidelines, United States v. Booker, 543
             U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), criminal fines, Southern
             Union Co. v. United States, 567 U.S. [343], 132 S.Ct. 2344, 183 L.Ed.2d
             318(2012), mandatory minimums, Alleyne, 570 U.S., at_, 133 S.Ct., at
             2166 and, inRing [v. Arizona], 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d
             556 [(2002)], capital punishment.

      Hurst, 136 S. Ct. at 621. The Hurst Court then explained that "[i]n Ring, we concluded

      that Arizona's capital sentencing scheme violated Apprendi' s rule because the State

      allowed a judge to find the facts necessary to sentence a defendant to death." Id. Hurst

      observed that in Ring, '""the required finding""' in question that was made by the trial

      court '""exposed Ring to a greater punishment than that authorized by the jury's guilty

      verdict.""' Hurst, 136 S. Ct. at 621 (quoting Ring, 536 U.S. at 604 (quotingApprendi,

      530 U.S. at 494)).




                                                   3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 89590-2
        Madsen, J., dissenting


               The Hurst Court noted with approval the State of Florida's concession "that Ring

        required a jury to find every fact necessary to render Hurst eligible for the death penalty."

        Id. at 622 (emphasis added). The Hurst Court observed that "the Florida sentencing

        statute does not make a defendant eligible for death until 'findings by the court that such

        person shall be punished by death."' Id. (quoting FLA. STAT.§ 775.082(1). The Hurst

        Court concluded, "As with Timothy Ring, the maximum punishment Timothy Hurst

        could have received without any judge-made findings was life in prison without parole.

        As with Ring, a judge increased Hurst's authorized punishment based on her own

        factfinding. In light of Ring, we hold that Hurst's sentence violates the Sixth

        Amendment." Id.

               Here, the threshold availability of the death penalty turns on an evaluation of the

        evidence presented by the defendant at the special sentencing proceeding concerning

        intellectual disability and a finding thereon by the trial court under RCW 10.95.030(2).

        Ring, as applied in Hurst, requires that such factual determination be made by the jury

        and not the trial judge. Accordingly, in my view, that portion ofRCW 10.95.030(2)

        requiring "the court" to "make a finding as to the existence of an intellectual disability," a

        finding that is determinative of Davis's threshold eligibility for the death penalty, violates

        the Sixth Amendment as applied in Hurst, 136 S. Ct. at 622.

               I disagree with the majority's characterization of the Hurst decision as limited and

        inapplicable here. See majority at 14 n.6. The majority cites to the petition for review

        and the Supreme Court's order granting review in Hurst but overstates the parameters



                                                      4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
      No. 89590-2
      Madsen, J., dissenting


      placed on the scope of review. The Supreme Court's order granting review merely

      rearticulated the question before it and did not exclude anything relevant here. 4

               The majority disregards Hurst. The majority's discussion turns on how the fact

      inquiry affecting the sentencing determination is to be labeled (e.g., as an element of a

      crime, aggravating factor, or sentence enhancement), and stresses maintaining a division

      4
          The petition for review in Hurst articulated the issues as follows:
               Issue I: Whether the Florida Supreme Court correctly held that the jury in a death
               penalty case does not have a constitutional obligation to render a verdict in the
               penalty phase [on] whether the defendant is mentally retarded or not when
               evidence has been presented to support such a conclusion.
              Issue II: Whether the Supreme Court of Florida has correctly concluded that this
              court['s] decision in Ring v. Arizona, 536 U.S. 584 (2002) (1) has no applicability
              to Florida's death sentencing scheme generally, (2) that specifically it does not
              require the jury's recommendation of death be unanimous, (3) that the jury's
              findings of aggravating factors need not be unanimous, (4) that the jury has no
              role in determining the factual issue of the defendant's mental retardation, and
              (5) that the lack of unanimity does not offend our evolving standards of decency
              as required by the Eighth Amendment.
      Pet. for Writ of Cert. to Supreme Ct. of Fla. at ii, Hurst v. Florida, No. 14-7505 (filed Dec. 3,
      2014) (emphasis added) (capitalization omitted). The Supreme Court order granting review
      stated:
              Petition for writ of certiorari to the Supreme Court of Florida granted limited to
              the following question: Whether Florida's death sentencing scheme violates the
              Sixth Amendment or the Eighth Amendment in light of this Court's decision in
              Ring v. Arizona, 536 U.S. 584, 122 S. Ct. 2428, 153 L. Ed. 2d 556 (2002).
      Hurst v. Florida, 135 S. Ct. 1531, 191 L. Ed. 2d 558 (2015). As can be seen, the order granting
      review subsumes questions regarding the jury's role and the court's role in determining factual
      issues regarding defendant's mental retardation or any other question bearing on imposition of
      the death penalty. Accordingly, the majority does not convince that Hurst is inapplicable here
      based on the language of the order granting review.
              Further, despite mentioning the Eighth Amendment in the order granting review, the
      Hurst opinion states, "We granted certiorari to resolve whether Florida's capital sentencing
      scheme violates the Sixth Amendment in light of Ring." Hurst, 136 S. Ct. at 621. The Hurst
      majority does not mention the Eighth Amendment, but the Hurst concurrence states, "I concur in
      the judgment here based on my view that 'the Eighth Amendment requires that a jury, not a
      judge, make the decision to sentence a defendant to death."' Id. at 624 (Breyer, J., concurring)
      (quoting Ring, 536 U.S. at 614 (Breyer, J., concurring)). In my view, the Supreme Court's
      dispositive application of the Sixth Amendment and Ring in Hurst cannot be ignored in the
      present case.

                                                        5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 89590-2
        Madsen, J., dissenting


        between Eighth Amendment and Sixth Amendment jurisprudence. U.S. CONST. amend.

        VIII. But Hurst reasserts the core principle of Apprendi and Ring. The salient question is

        this: Does the inquiry at issue concern a fact that impacts the level of punishment

        imposed on the defendant? If so, a jury must decide it. As Justice Scalia bluntly stated in

        Ring, "[T]he fundamental meaning of the jury-trial guarantee of the Sixth Amendment is

        that all facts essential to imposition of the level ofpunishment that the defendant

        receives--whether the statute calls them elements of the offense, sentencing factors, or

        Mary Jane-must be found by the jury." 536 U.S. at 610 (Scalia, J., concurring)

        (emphasis added). Applying Ring, the Hurst Court reiterated, "The Sixth Amendment

        requires a jury, not a judge, to find each fact necessary to impose a sentence of death."

        13 6 S. Ct. at 619 (emphasis added). As discussed above, the Supreme Court in Hurst

        held that the comparable judge-made determination in the Hurst case violated the Sixth

        Amendment under Ring. In my view, a similar conclusion is unavoidable here.

               The majority focuses on the Eighth Amendment, citing to numerous cases 5

        addressing Atkins v. Virginia, 536 U.S. 304, 122 S. Ct. 2242, 153 L. Ed. 2d 335 (2002), 6


        5
         See majority at 13-15 (citing cases including Schriro v. Smith, 546 U.S. 6, 126 S. Ct. 7, 163 L.
        Ed. 2d 6 (2005); State v. Agee, 358 Or. 325, 364 P.3d 971 (2015), adhered to as amended on
        other grounds, 358 Or. 749, 370 P.3d 476 (2016); Hurst v. State, 147 So. 3d 435 (Fla. 2014),
        rev'd on other grounds,_ U.S._, 136 S. Ct. 616, 193 L. Ed. 2d 504 (2016); Pruitt v. State,
        834 N.E.2d 90 (Ind. 2005), rev'd on other grounds, 788 F.3d 248 (7th Cir. 2015); State v. Were,
        118 Ohio St. 3d 448, 890 N.E.2d 263 (2008); State v. Grell, 212 Ariz. 516, 135 P.3d 696 (2006);
        State v. Laney, 367 S.C. 639, 627 S.E.2d 726 (2006); Walker v. True, 399 F.3d 315 (4th Cir.
        2005); Bowling v. Commonwealth, 163 S.W.3d 361 (Ky. 2005); Winston v. Commonwealth, 268
        Va. 564, 604 S.E.2d 21 (2004); State v. Flores, 2004-NMSC-021, 135 N.M. 759, 93 P.3d 1264;
        Howell v. State, 151 S.W.3d 450 (Tenn. 2004); Russell v. State, 849 So. 2d 95 (Miss. 2003); In
        re Johnson, 334 F.3d 403 (5th Cir. 2003); Head v. Hill, 277 Ga. 255, 587 S.E.2d 613 (2003);
        State v. Williams, 831 So. 2d 835 (La. 2002)).

                                                        6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
      No. 89590-2
      Madsen, J., dissenting


      as supporting the notion that the Atkins Eighth Amendment exemption, which bars

      execution of mentally retarded criminals, acts as a sentence mitigator instead of a

      sentence enhancer. But all of the cases cited by the majority predate Hurst, and none

      foreclose the availability of the Supreme Court's most recent precedent addressing Sixth

      Amendment requirements in this death penalty context. Hurst itself acknowledges the

      dynamic and continuing evolution of Sixth Amendment jurisprudence, stating:

             [I]n the Apprendi context, we have found that "stare decisis does not
             compel adherence to a decision whose 'underpinnings' have been 'eroded'
             by subsequent developments of constitutional law." Alleyne, 570 U.S., at-
             - , 133 S.Ct., at 2155 (SOTOMAYOR, J., concurring); see also United
             States v. Gaudin, 515 U.S. 506, 519-520, 115 S.Ct. 2310, 132 L.Ed.2d 444
             (1995) (overruling Sinclair v. United States, 279 U.S. 263, 49 S.Ct. 268, 73
             L.Ed. 692 (1929)); Ring, 536 U.S., at 609, 122 S.Ct. 2428 (overruling
             Walton [v. Arizona], 497 U.S., at 639, 110 S.Ct. 3047[, 111 L. Ed. 2d 511]);
             Alleyne, 570 U.S., at--, 133 S.Ct., at 2162-2163 (overruling Harris v.
             United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002)).

      Hurst, 136 S. Ct. at 623-24. The Hurst Court added to this development by expressly

      overruling Spaziano v. Florida, 468 U.S. 447, 104 S. Ct. 3154, 82 L. Ed. 2d 340 (1984)

      and Hildwin v. Florida, 490 U.S. 638, 109 S. Ct. 2055, 104 L. Ed. 2d 728 (1989) "to the

      extent they allow a sentencing judge to find an aggravating circumstance, independent of

      a jury's factfinding, that is necessary for imposition of the death penalty." 136 S. Ct. at

      624. In my view, the Supreme Court's recent dispositive application of the Sixth

      Amendment in Hurst should be applied in the present case.




      6
       Atkins held that the Eighth Amendment's prohibition against "' [e]xcessive' sanctions" and
      "'cruel and unusual punishment'" barred execution of mentally retarded criminals. 536 U.S. at
      311, 321 (quoting U.S. CONST. amend. VIII).

                                                     7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
      No. 89590-2
      Madsen, J., dissenting


             Also, the majority acknowledges that the evidence presented at trial includes

      expert testimony noting that Davis had an "I.Q. score of 68." See majority at 8 n.4

      (quoting Report of Proceeding (RP) (May 8, 2007) at 3100). That evidence alone creates

      a fact question as to whether Davis suffered from an intellectual disability. 7 Again, I do

      not agree with the majority that such evidence can be disregarded. See id.

             Here, the trial court summarized the experts' testimony and expressly weighed the

      evidence and made credibility determinations. 8 The court observed that Dr. Richard

      Kolbell gave Davis "an IQ test that resulted in a full scale IQ of 68," Clerk's Papers (CP)

      at 1261, and that Dr. Kolbell testified that Davis "overall showed 'borderline intellectual

      ability."' CP at 1262. The court observed that Dr. Zakee Matthews testified that Davis

      "has a 'major mental illness"' and that "an IQ of 68 as found by Dr. Kolbell would put

      [Davis] in the mild mental retardation range." CP at 1262-63. The trial court also

      acknowledged that "the 'impaired' range ... is the current term used to describe persons

      who are mentally retarded," CP at 1262, and noted that the State's expert, Dr. Kenneth

      Muscatel, testified that Davis's "cognitive ability places him in the mild to moderately

      impaired range." CP at 1264. The court also recognized that all of these mental health

      witnesses concluded that Davis suffered from a '"cognitive disorder"' and that his "abuse

      of drugs and alcohol likely exacerbated this condition." Id. Nevertheless, the trial court

      7
        As defined in RCW 10.95.030(2), "intellectual disability" includes in part a "[s]ignificantly
      subaverage general intellectual functioning," which is further defined to mean an "intelligence
      quotient [score of] seventy or below." RCW 10.95.030(2)(a), (c).
      8
        The court expressly found that "Dr. Muscatel was the most credible witness" and that "his
      opinions carried the most weight," while "Dr. Matthews was the least credible." CP at 1264.
      Again, under Hurst, such fact finder determinations should have been undertaken and
      accomplished by the jury rather than the trial court.

                                                      8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
      No. 89590-2
      Madsen, J., dissenting


      observed that Davis had not been "formally" diagnosed as mentally retarded, CP at 1260,

      1265, and noted that the testifying experts declined to so diagnose Davis "to a reasonable

      psychological [or psychiatric] certainty" because more information would be needed to

      make such a formal diagnosis. CP at 1261, 1263. 9 The trial court's focus on the absence

      of a formal diagnosis of mental retardation/intellectual disability, premised on a

      reasonable psychological certainty, in my view is misplaced. As noted, RCW

      10.95.030(2) expressly provides that the defendant need only present evidence to show

      "an intellectual disability by a preponderance of the evidence." (Emphasis added.)

      Based on the evidence noted above, a reasonable jury weighing the evidence could find

      that this burden had been met. But more to the point, as discussed above, Hurst requires

      that such evaluation must be performed by a jury, not the trial court.

             In sum, the requirement in RCW 10.95.030(2) that "the [sentencing] court must

      make a finding as to the existence of an intellectual disability," a finding that is crucial to

      Davis's eligibility for the death penalty, violates the Sixth Amendment under Hurst. In

      my view, Hurst requires that we reverse Davis's sentence of death and remand for a new

      sentencing proceeding. Accordingly, I dissent.




      9
        Other evidence in the record indicates that as a child, Davis was in special education classes but
      could not pass his classes and ultimately dropped out of school in the 10th grade. RP (May 9,
      2007) at 3243-44 (testimony of Dr. Matthews). Dr. Kolbell testified that based on comparison to
      earlier testing Davis's mental ability was declining over the years. RP (May 8, 2007) at 3117.
      Davis showed "fairly significant impairment in his daily functioning," id. at 3120 (testimony of
      Dr. Kolbell), and had trouble functioning throughout his life. RP (May 9, 2007) at 3217-19
      (testimony of Dr. Barbara Jessen MD).

                                                       9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
      No. 89590-2
      Madsen, J., dissenting




                                      10